DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 October 2022.  In view of this communication, claims 1-20 are now pending in the application.
Election/Restriction
Applicant’s election of Species C in the reply filed on 03 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
While the election alleges that claims 1-20 read on the elected species, this allegation is incorrect.  Species C, the embodiment of figures 10-14, is directed to the structure of the stator pole shoes, the structure of which is first recited in claim 11 (claims 1-10 being generic).  However, claims 12-20 do not recite any details of the stator pole shoes particular to Species C, or Species A-B either.  Instead, claims 12-20 recite details of the rotor permanent magnets, particular to Species E, F, and G.  Thus, claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 27 October 2020 and 03 October 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrically insulative material” located in each of the one or more recesses (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Woolmer (US 2011/0309694 A1), hereinafter referred to as “Woolmer”.
Regarding claim 1, Woolmer discloses an axial flux motor [10] (fig. 1-6; ¶ 0049) comprising: 
a stator [12] having a first side [12a] and a second side [12b] opposite the first side [12a] (fig. 3; ¶ 0055), the stator [12] comprising: 
N stator core components [16/18] on the first side [12a] (fig. 3; ¶ 0049, 0052-0055), 
wherein N is an integer greater than two (fig. 1-3; 12 arc-shaped stator components are shown, collectively forming an annular stator); and 
pole shoes [18c,18d] attached to radial sides of the N stator core components [16/18] (fig. 3, 5; ¶ 0050-0051), 

    PNG
    media_image1.png
    260
    461
    media_image1.png
    Greyscale

N slot openings [27a] between adjacent ones of the pole shoes [18c,18d], wherein each of the N slot openings [27a] extends in at least one direction non-radially on the first side [12a] (fig. 5a; ¶ 0062; the edges of the pole shoes, and thus the gap, are arranged at an angle, alpha, relative to the radial direction in order to reduce cogging torque); and 
a rotor [14a] including a third side and M permanent magnets [24a] on the third side (fig. 1-2; ¶ 0051; the right side of the rotor [14a] in figure 1 is the “third side”), 
wherein the first side [12a] is parallel to the third side (fig. 1; the right side of rotor [14a] and the left side of stator [12] are parallel to one another), and 
wherein M is an integer greater than two (fig. 1-2; ¶ 0051; described as “shoe and magnet pairs 18a/24a”, there are 12 arc-shaped magnets [24a] on rotor [14a]).
Regarding claim 2, Woolmer discloses the axial flux motor [10] of claim 1, as stated above, further comprising at least one recess [r] formed in each of the N stator core components [16/18] (fig. 5a-5b; recesses are formed on the radial and circumferential sides of the stator core components, in which the stator coils [22] are disposed).

    PNG
    media_image2.png
    260
    461
    media_image2.png
    Greyscale

Regarding claim 3, Woolmer discloses the axial flux motor [10] of claim 2, as stated above, wherein the at least one recess [r] extends non-radially on the first side [12a] (fig. 5a-5b; the recesses extend circumferentially, i.e. non-radially).
Regarding claim 4, Woolmer discloses the axial flux motor [10] of claim 2, as stated above, wherein the at least one recess [r] includes at least two recesses [r] formed in each of the N stator core components [16/18] (fig. 5a-5b; recesses are formed on the radial and circumferential sides of the stator core components, in which the stator coils [22] are disposed).
Regarding claim 6, Woolmer discloses the axial flux motor [10] of claim 1, as stated above, further comprising an air gap [26a] disposed between the N stator core components [16/18] and the permanent magnets [24a] (fig. 1; ¶ 0051).
Regarding claim 7, Woolmer discloses the axial flux motor [10] of claim 1 further comprising electrical conductors [22] at least one of (i) wound around the N stator core components [16/18] and (ii) wound through the N stator core components [16/18] (fig. 3, 5; ¶ 0050-0052).
Regarding claim 8, Woolmer discloses the axial flux motor [10] of claim 1, as stated above, wherein the N stator core components [16/18] are made of a soft magnetic composite (SMC) material (¶ 0058, 0061).
Regarding claim 9, Woolmer discloses the axial flux motor [10] of claim 1, as stated above, wherein the pole shoes [18c,18d] are made of a soft magnetic composite (SMC) material (¶ 0058, 0061).
Regarding claim 10, Woolmer discloses the axial flux motor [10] of claim 1, as stated above, wherein the pole shoes [18c,18d] are adhered to the N stator core components [16/18], respectively, via at least one of an adhesive and powder metallurgy forming (fig. 5; ¶ 0070-0073; the shoes are “formed from pressed, soft iron particles”).
Regarding claim 11, Woolmer discloses the axial flux motor [10] of claim 1, as stated above, wherein ones of the pole shoes [18c,18d] include: 
a first arcuate surface [a] (fig. 5a); 
a second arcuate surface [b] that is located radially outwardly of the first arcuate surface [a] (fig. 5a); 

    PNG
    media_image3.png
    260
    461
    media_image3.png
    Greyscale

a first side surface [c] that connects first ends of the first and second arcuate surfaces [a,b] and that extends in at least one direction non-radially on the first side [12a] (fig. 5a); and 
a second side surface [d] that connects second ends of the first and second arcuate surfaces [a,b] and that extends in at least one direction non-radially on the first side [12a] (fig. 5a; ¶ 0062; the side surfaces extend at angles α1 and α2 relative to the radial direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolmer in view of Thiele et al. (US 2018/0219441 A1), hereinafter referred to as “Thiele”.
Regarding claim 5, Woolmer discloses the axial flux motor [10] of claim 2, as stated above.  Woolmer does not disclose an electrically insulative material located in each of the one or more recesses [r] formed in each of the N stator core components [16/18].
Thiele discloses an axial flux motor comprising a stator [200] formed of stator core components [210] wound by coils [258] disposed in recesses [r] (fig. 15/16; ¶ 0082-0084), and further comprising an electrically insulative material [244] located in each of the one or more recesses [r] formed in each of the N stator core components [210] (fig. 15-16; ¶ 0085-0086; the coils are wrapped around bobbins placed on the stator cores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Woolmer having insulating bobbins between the stator core components and the coils as taught by Thiele, in order to electrically insulate the coils from the cores thereby preventing short circuits.

    PNG
    media_image4.png
    731
    936
    media_image4.png
    Greyscale

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Heins et al. (US 2018/0219442 A1) discloses an axial flux motor having a stator with pole shoes whose circumferential sides extend in directions other than the radial direction (fig. 20).
Yang et al. (US 2012/0126653 A1) discloses an axial flux motor having a stator with axially extending teeth and pole shoes on the circumferential sides of said teeth, said pole shoes formed as separate components (fig. 5).
Petro et al. (US 2011/0234037 A1) discloses an axial flux motor having a stator with pole shoes whose circumferential sides extend in directions other than the radial direction (fig. 26-27).
Yamada et al. (US 2005/0140244 A1) discloses an axial flux motor having a stator with pole shoes whose circumferential sides extend in directions other than the radial direction (fig. 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834